
	

113 HR 159 IH: To modify the project for the improvement of the Shallotte River, North Carolina, to change the authorized depth to 8 feet.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 159
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify the project for the improvement of the
		  Shallotte River, North Carolina, to change the authorized depth to 8
		  feet.
	
	
		1.Shallotte River, North
			 CarolinaThe project for the
			 improvement of the Shallotte River, North Carolina, authorized by the Act of
			 March 4, 1913 (37 Stat. 807), is modified to change the authorized maintenance
			 depth to 8 feet.
		
